Interim Decision #2368

MATTER OF GUERRA AND SANCHEZ

In Deportation Proceedings
A-19930408
A-20525160 '

•

Decided by Board March 28, 1975
Respondents' due process hearing rights were not violated by the immigration judge's

denial of their request to be represented in proceedings by individual lay persons who
were not in any way connected with respondents or affiliated with a recognized
organization as an accredited representative. Lay individuals who represent aliens
before the Service as reputable individuals under 8 CFR 292.1(b) must do so on a case
by case basis and requires the permission of the hearing officer to participate in the
proceedings.
CHARGES:
Order: Act of 1952—Sectiun 241(a)(2) [8 U.S.C. 1251(a)(2)] Entered without inspection (Guerra)
Act of 1952--Section 241(a)(2) (8 U.S.C. 1251(a)(2))—After admission as a
nonimmigrant, remained longer than permitted (Sanchez-

Melendez)
ON BEHALF OF SERVICE

ON BEHALF OF RESPONDENTS:

Irving A. Appleman, Esquire
Appellate Trial Attorney

Albert F. Moreno, Esquire
PubliF ,Advocates, Inc.
483 Turk Street
San Francisco, California 94102

At separate hearings before different immigration judges, at which
they were unrepresented by counsel, respondents Guerra and
Sanchez-Melendez were found deportable as charged on March 14, 1973
and June 11, 1973, respectively. Both were granted the privilege of
voluntary departure. Respondent Sanchez-Melendez appealed the decision of the immigration judge, and on April 12, 1973 we ordered that the
record in respondent Guerra's ca-se be certified to this Board pursuant to
8 CFB, 3.1(c). Respondent Sanchez-Melendez's appeal will be dismissed
and the decision of the immigration judge with respect to respondent
Guerra will be affirmed.
The two cases were consolidated for oral argument and briefed jointly
by counsel? In both cases it is contended that the respondents were
A supplementary brief was filed on behalf of respondent Sonchea–Melendez reuarding
an issue not specifically presented by respondent Guerra's ease. We believe, however,

251

Interim Decision #2368
denied due process of law by the immigration judge's refusal to permit
their chosen representatives from appearing on their behalf as "reputable individuals," pursuant to the provisions of 8 CFR 292.1(b). Our
review of the record and briefs, as well as the contentions advanced at
oral argumenr„ satisfies us that the immigration judges properly exercised their discretion in determining that the respondents' chosen representatives did not qualify under the applicable regulations.
We find that in neither case has a sufficient showing of prejudice been
made, since both respondents are concededly deportable and have been
afforded the maximum form of discretionary relief for which they were

qualified, namely, voluntary departure. The allegation that a greater
period of voluntary departure time might have been effectively urged
by their chosen representatives is not supported by these records. In
any event, an adequate remedy in that regard is still available thrOugh
an application to the district director under 8 CFR 244.2. We therefore
conclude that the immigration judges committed no prejudicial error
which would warrant a remand for further hearing.
We further find that, notwithstanding the foregoing, the pertinent
regulation does not warrant the interpretation urged by counsel. The
history underlying the amended regulations in 1952 is persuasive that 8

CFR 292.1(b) contemplates representation by a reputable individual
only on an ad hoc basis, and by a person who is connected in some way to
the subject of the proceedings. It was not designed to permit a layman,
who is not affiliated with a recognized organization as its accredited
representative 2 and who is thus not subject to discipline, to engage in
the wholesale representation of aliens who are strangers to him. 3
,

Furthe,glaionscrytehupsnaioItbe
with the permission of the presiding officer of the Serviee, or this
Board, 8 CFR 292.1(b).
Approval by this Board of the representation of aliens by reputable
individuals under 8 CFR 292.1(b) has always been on a case by case
basis. To permit, as counsel urges, the "blanket" representation of
aliens by lay persons, however familiar they are with immigration law
and procedure, would, in our view, distort the intention of 8 CFR

292.1(b) and render meaningless the procedures outlined in 8 CFR 292.2
regarding the requirements for the recognition of accredited organizations.
that the thrust of this decision warrants consolidated treatment of all issues raised by
counsel.
2 See 8 CFR 292.1(c) and 8 CFR 1.1(j).
3 In each, of the present cases the respondents elected to be represented by individuals
who had been asszciated with social service organizations that were not recognized by this
Board under 8 CDT 292.2. As lay persons, these individuals had entered appearances as
"reputable individuals" under 8 CFR 292.1(b), although they made no claim to being
personally acquainted with the respondents.
252

Interim Decision #2368
We recognize the importance of adequate representation of aliens in
immigration proceedings, and we can agree with counsel that the aim of
8 CFR 292 is to expand and facilitate the opportunities for such representation. We are not insensitive to the difficult problems to which the
issues in these cases draw attention. However, we cannot adopt counsel's premise that the immigration judges' actions in these cases constitute abuses of the discretion committed to them by 8 CFR, 292.1(b), so
as to amount to denials of due process. Their decisions are consistent
with the past practices of this Board, and were adequately supported by
the records before them. Accordingly, the following orders will be

entered.
Respondent Sanchez—Melendez's appeal is dismissed.
Pursuant to the immigration judge's order, respondent Sanchez—Melendez is permitted to depart from the United States
voluntarily within 61 days from the date of this order or any extension
beyond that time as may be granted by the district director, and in the
event of failure so to depart, respondent Sanchez—Melendez shall be
deported as provided in the immigration judge's order.
Further order: The decision of the immigration judge with respect to
ORDER:

Further order:

respondent Guerra is affirmed.
Further order: Pursuant to the immigration judge's order with re-

spect to respondent Guerra, she is permitted to depart from the United
States voluntarily within 21 days from the date of this order or any
extension beyond that time as may be granted by the district director;
and in the event of failure so to depart, respondent Guerra shall be
deported as provided in the immigration judge's order.
Irving A. Appleman, Board Member, abstained from consideration of
this ease.

253

